



WARNING

The
    President of the panel hearing this appeal directs that the following should be
    attached to the file:

An
    order restricting publication in this proceeding under ss. 486.4(1), (2), (3)
    or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4       (1)
Subject to subsection (2),
    the presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)       any
    of the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151
    (seduction of a female between 16 and 18), 153 (sexual intercourse with
    step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166 (parent
    or guardian procuring defilement) or 167 (householder permitting defilement) of
    the
Criminal Code
, chapter C-34 of the Revised Statutes of Canada, 1970,
    as it read immediately before January 1, 1988; or

(b)       two or more offences being dealt with in
    the same proceeding, at least one of which is an offence referred to in any of
    subparagraphs (a)(i) to (iii).

(2)
In proceedings in
    respect of the offences referred to in paragraph (1)(a) or (b), the presiding
    judge or justice shall

(a)  at
    the first reasonable opportunity, inform any witness under the age of eighteen
    years and the complainant of the right to make an application for the order;
    and

(b)  on
    application made by the complainant, the prosecutor or any such witness, make
    the order.

(3)
In proceedings in
    respect of an offence under section 163.1, a judge or justice shall make an
    order directing that any information that could identify a witness who is under
    the age of eighteen years, or any person who is the subject of a
    representation, written material or a recording that constitutes child
    pornography within the meaning of that section, shall not be published in any
    document or broadcast or transmitted in any way.

(4)
An order made under
    this section does not apply in respect of the disclosure of information in the
    course of the administration of justice when it is not the purpose of the
    disclosure to make the information known in the community. 2005, c. 32, s. 15;
    2005, c. 43, s. 8(3)(b).

486.6       (1)
Every person who fails to comply
    with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater
    certainty, an order referred to in subsection (1) applies to prohibit, in
    relation to proceedings taken against any person who fails to comply with the
    order, the publication in any document or the broadcasting or transmission in
    any way of information that could identify a victim, witness or justice system
    participant whose identity is protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. R.L., 2013 ONCA 504

DATE: 20130801

DOCKET: C52715

Laskin, Simmons and Cronk JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

R.L.

Appellant

Joseph Wilkinson, for the appellant

Gavin MacDonald, for the respondent

Heard: June 17, 2013

On appeal from the convictions entered by Justice Robert
    W. Beninger of the Ontario Court of Justice on August 25, 2009, and from the
    sentence imposed by Justice Beninger on October 13, 2009.

Cronk
    J.A.:

[1]

The appellant was convicted of two
    counts each of sexual assault, gross indecency and indecent assault on a male
    arising from incidents of historical sexual abuse of his step-nephew, S.M., and
    his stepson, D.L.  He was sentenced to six years imprisonment, plus credit on
    a two-for-one basis of one year and eleven days for 188 days of pre-sentence
    custody.  He appeals from his convictions and applies for leave to appeal his
    sentence.

A.      Conviction Appeal

[2]

The appellant advances three grounds in
    support of his conviction appeal.

(1)

Ineffective Assistance of Counsel

[3]

First, the appellant argues that his
    trial counsels assistance was ineffective, leading to a miscarriage of
    justice.  He asserts that the following aspects of his trial counsels
    performance fell below the applicable standard of competence: (1) his failure
    to cross-examine the two complainants on their alleged prior inconsistent
    statements about whether they had discussed the appellants abusive conduct
    before reporting it to the police; (2) his failure to re-examine the appellant
    at trial to confirm his assertion that the complainants police statements
    indicated that they had discussed their sexual abuse allegations with one another
    before complaining to the police; and (3) his failure to call as witnesses at
    trial two people to whom the complainant S.M. said he had disclosed the
    appellants abuse years before he reported it to the police.

[4]

I would reject this ground of appeal.

[5]

The governing test for a claim of ineffective
    assistance of counsel is an exacting one.  As indicated by the Supreme Court in
R. v. G.D.B.
, 2000 SCC 22, [2000] 1
    S.C.R. 520, at para. 26, for an appeal to succeed on this ground it must be
    shown, first, that trial counsels conduct constituted incompetence and,
    second, that a miscarriage of justice resulted.

[6]

With respect to the first requirement, the
    Supreme Court explained in
G.D.B.
,
at
    para. 27:

Incompetence

is

determined

by

a

reasonableness standard. The analysis
    proceeds upon a strong presumption that counsels conduct fell within the wide
    range of reasonable professional assistance.  The onus is on the appellant to
    establish the acts or omissions of counsel that are alleged not to have been
    the result of reasonable professional judgment. The wisdom of hindsight has no
    place in this assessment.

[7]

G.D.B.
also cautions, at
    paras. 28  29:

Miscarriages of justice may take many
    forms in this context.  In some instances, counsels performance may have
    resulted in procedural unfairness.  In others, the reliability of the trials
    result may have been compromised.

In those cases where it is apparent that no prejudice has
    occurred, it will usually be undesirable for appellate courts to consider the
    performance component of the analysis.  The object of an ineffectiveness claim
    is not to grade counsels performance or professional conduct.  The latter is
    left to the professions self-governing body.  If it is appropriate to dispose
    of an ineffectiveness claim on the ground of no prejudice having occurred, that
    is the course to follow.  [Citations omitted.]

[8]

Applying these principles to the facts
    of this case, as amplified by the fresh evidence filed on appeal, I am not
    satisfied that the appellant has met the high threshold for establishing an
    ineffective assistance claim.  In accordance with
G.D.B.
,
I turn first to the issue of prejudice amounting to a
    miscarriage of justice.

(a)

The
    Failure to Examine on the Collusion Issue

[9]

I accept that there was information
    available to trial counsel that might have grounded cross-examination of the
    complainants on the issue of their possible collusion.  However, the mere
    possibility of cross-examining the complainants on this issue falls short of
    demonstrating that the failure to do so gave rise to a miscarriage of justice.

[10]

The evidence of possible collusion
    between the complainants was weak, at best.  The complainants statements to
    the police, especially D.L.s initial statement, did not suggest that the
    complainants had discussed the nature or details of the appellants abuse prior
    to reporting it to the police.  Indeed, fairly read, the complainants comments
    to the police on the issue of their pre-complaint contact suggest only that
    they had discussed the fact of the appellants abuse of them.

[11]

This is not materially inconsistent, in
    my view, with the complainants trial testimony on this issue.  In my opinion,
    the answers the complainants provided when questioned at trial on their prior
    communications were responsive to the questions asked and were not clearly
    inconsistent with their earlier statements to the police.

[12]

In these circumstances, I agree with Crown
    counsels submission that the potential impeachment value of the complainants
    prior statements could not reasonably have affected the result at trial. 
    Neither the available pre-trial information, nor the fresh evidence establishes
    that the complainants communications prior to giving their police statements
    involved any discussion of the assaults that they had each experienced.  Contrary
    to the appellants submission, this evidence also does not suggest that S.M.
    was fishing for corroboration of his complaint after his police interview and
    that he schemed to have D.L. advance an independent complaint.  The mere opportunity
    for collusion or collaboration does not establish an air of reality to either.

[13]

I conclude that trial counsels failure
    to cross-examine the complainants on their police statements to elicit evidence
    of possible collusion did not result in a miscarriage of justice.  The
    suggestion that further cross-examination on this issue would have affected the
    trial judges decision is speculative.

[14]

It follows that counsels decision not
    to re-examine the appellant on the same issue also did not result in a miscarriage
    of justice.  As I have said, although the complainants police statements
    confirm that the complainants were in contact prior to D.L.s complaint to the
    authorities, they do not reveal collusion or collaboration between the
    complainants about the details of the appellants abuse or the substance of the
    complainants individual allegations.  In these circumstances, re-examination
    of the appellant on the statements may well have done more harm than good to
    the appellants testimonial credibility.

[15]

I note that the trial judge was aware
    of the fact of contact between the complainants.  In his reasons, he expressly
    acknowledged the evidence of this contact, but stated that, there was no
    evidence before the court of any planning between them to mislead the police
    investigation or fabricate evidence in this court proceeding.  This
    characterization of the evidence before the trial judge was accurate.  I see nothing
    in the fresh evidence tendered on appeal that suggests a conclusion to the
    contrary.

(b)

The
    Failure to Call Witnesses

[16]

I similarly conclude that trial
    counsels decision not to call two witnesses whom the appellant had suggested
    should testify at trial did not occasion a miscarriage of justice.

[17]

In his police statements, S.M. claimed
    that he had disclosed the appellants abuse of him to various individuals at
    various times.  The people he claimed to have told included S.D.  his former
    school guidance counsellor  and L.P.  one of his former girlfriends.  When
    the police interviewed S.D. during their investigation, however, she maintained
    that she did not recall S.M. disclosing a sexual assault to her and that, if he
    had done so, she would have reported the incident.  L.P. also told the police
    that she did not recall S.M. disclosing details of a sexual assault. 
    Furthermore, L.P. could not recall the occasion on which S.M. said that he had
    disclosed the abuse to his stepmother in L.P.s presence.

[18]

The appellant suggested to his trial
    counsel that both S.D. and L.P. be called as witnesses at trial to undermine
    S.M.s disclosure claim.  After discussion with the appellant, his trial
    counsel declined to do so.

[19]

The appellant concedes that trial
    counsels failure to call these prospective witnesses, by itself, does not
    constitute ineffective assistance of counsel.  However, he argues that this
    failure, coupled with trial counsels failure to interview S.D. and L.P., fell
    below the requisite standard of professional competence.  He asserts that his
    trial counsels decisions not to interview or call these witnesses were based
    on speculative and unreasonable considerations, rather than reasonably diligent
    inquiries into what their evidence would be.  The appellant argues that these
    decisions contributed to a miscarriage of justice.

[20]

I disagree.  The appellant did not file
    fresh evidence on appeal demonstrating what these witnesses would have said at
    trial, if they had been called to testify.  In the absence of some clear
    indication of the nature of S.D.s and L.P.s potential evidence and that it
    was material and may have affected the outcome of the appellants trial, there
    is no basis for concluding that the failure to interview or call these
    witnesses caused a miscarriage of justice.  On the record before this court,
    the appellants submissions in this regard are again speculative.

[21]

I therefore accept the Crowns
    submission that, on this record, there is no reason to conclude that trial
    counsels conduct concerning these potential witnesses contributed to a
    miscarriage of justice.

(2)

Admission and Assessment of Similar Act
    Evidence

[22]

The appellant submits that the trial
    judge erred by using the evidence of each of S.M. and D.L. as similar act
    evidence across the various counts in the indictment, in the absence of a Crown
    application for the admission of each complainants evidence as similar act
    evidence in respect of the other.  In a related submission, the appellant
    contends that his trial counsels failure to object to the admission of each
    complainants evidence as similar act evidence is a further illustration of his
    ineffective assistance at trial.

[23]

In my opinion, these submissions are
    unsustainable.  At its core, the appellants complaint is that the trial judge
    relied on the evidence of each complainant as corroborative of the testimony of
    the other regarding the appellants sexually abusive acts, and to support the
    conclusion that the alleged acts in fact occurred.

[24]

It is true that near the end of his
    reasons, the trial judge listed what he viewed as consistencies between the
    complainants accounts of events.  These included their descriptions of some of
    the appellants abusive sexual acts, particularly the method he used to
    masturbate the complainants.

[25]

The reasons reveal, however, that the
    trial judge first reviewed the evidence of the appellant and, then, the
    testimony of each complainant individually before he turned to a consideration
    of these perceived consistencies.  In so doing, the trial judge noted those
    parts of each complainants account that the appellant himself confirmed, and
    concluded that the evidence of each complainant, considered on its own, was
    credible and reliable.  Only after undertaking these individual assessments did
    the trial judge refer to any consistencies between the complainants
    evidence.

[26]

Ultimately, the trial judge held that
    the appellant was guilty of counts four through seven on the indictment,
    [b]ased on the evidence of [S.M.] which is, in part, corroborated by details
    provided by the [appellant].  The trial judge further held that the appellant
    was guilty of counts one and two on the indictment, [b]ased on the evidence of
    [D.L.] which is, in part, corroborated by details provided by the [appellant].

[27]

In my opinion, the trial judges
    reasons, as written and structured, leave no doubt that he scrutinized and
    accepted the testimony of each complainant on its own and in the context of all
    the evidence, including that provided by the appellant.  In light of his factual
    findings, it is clear that the trial judge would have reached the same
    conclusion regardless of his assessment of the consistencies between the
    complainants accounts of events.  At the end of the day, his determination of
    the appellants culpability was grounded in his assessment of the appellants
    evidence and his assessment of each complainants testimony individually, as
    corroborated in part by the appellant himself.

[28]

I would not give effect to this ground
    of appeal.

(3)

Assessment of the Appellants Evidence

[29]

The appellant thirdly complains that
    the trial judge erred in his assessment of the appellants evidence: (1) by
    considering the appellants response when S.M. confronted him with allegations
    of abuse; (2) by relying on an inconsistency between defence counsels theory
    of the case and the appellants testimony regarding the complainant D.L.; and
    (3) by failing to assess the appellants evidence in the context of the whole
    of the evidence.

[30]

Again, I disagree.  I see no error in
    the trial judges evaluation or rejection of the appellants evidence.

[31]

The trial judge was entitled to
    consider the appellants response to S.M.s confrontation of him, many years
    after the abuse took place.  The trial judge accepted S.M.s account of what
    occurred during this confrontation and rejected the appellants account where
    it conflicted with that of S.M.  This was the trial judges call to make.

[32]

Moreover, the trial judge did not err
    by observing that the appellants claim that he did not physically assault D.L.
    as a child contradicted the thrust of his counsels cross-examination of D.L. 
    Counsel suggested to D.L. that the appellant had beaten him as a child and that
    it was this abuse that prompted D.L.s later allegation of sexual abuse by the
    appellant.  D.L. disagreed.

[33]

As I read his reasons, the relevance of
    the trial judges observation was not the apparent conflict between defence
    counsels suggestion to D.L. that the appellants physical abuse of him had
    driven D.L.s later complaint of sexual abuse and the appellants denial of any
    physical abuse of D.L.  Rather, the trial judges focus was on the
    creditworthiness of the appellants testimony in denying any physical abuse of
    D.L., and his explanation for why his denial should be accepted, in light of
    D.L.s evidence concerning the appellants physical as well as sexual abuse of
    him.   Scrutiny of this part of the appellants testimony formed part of the
    trial judges overall assessment of his credibility; it was not the sole or
    even a predominant basis for the trial judges adverse evaluation of the
    appellants credibility.

[34]

I would also reject the appellants
    contention that the trial judge assessed his evidence in isolation, without
    regard to the whole of the evidence adduced at trial.  The trial judges
    reasons belie this claim.

[35]

The reasons reveal that the trial judge
    carefully reviewed the appellants and the complainants testimony.  He
    rejected the appellants evidence on the points essential to the charged
    offences, having properly instructed himself on the requirements of
R.
    v. W.(D.)
,
[1991] 1 S.C.R. 742.  In contrast to
    the appellant, he found each of the complainants to be credible and reliable. 
    That he considered the appellants evidence in the context of the whole of the
    evidence is apparent from his observations, both during his evaluation of the
    complainants testimony, and again, in his final conclusions, that the appellants
    testimony confirmed many aspects of the complainants accounts of events.  These
    observations indicate that the trial judges final evaluation of the
    appellants testimony was properly based on the entirety of the trial evidence.

[36]

This ground of appeal also fails.

B.      Sentence Appeal

[37]

The appellant acknowledges that his
    sentence is within the appropriate range for the serious crimes of which he was
    convicted.  I agree.

[38]

However, the appellant seeks a
    reduction in his sentence based on fresh evidence of his current heart
    condition and ongoing problems with an ulcer on his back.  Crown counsel
    consented to the admission of this fresh evidence.

[39]

I accept that the appellant suffers
    from serious health problems that have necessitated numerous attendances at the
    hospital during his incarceration.  Nonetheless, the record before this court,
    including the fresh evidence of the appellants medical condition and
    treatment, does not support the conclusion that the appellant has received inadequate
    medical care in prison.  To the contrary, the record suggests that the
    appellant has received timely and adequate treatment of his illnesses while
    incarcerated.

[40]

The appellant also complains that he
    has not received a requested mattress, required for his back ailment.  The
    provision of this type of equipment is a matter for the correctional
    authorities.  That said, if the therapeutic need for such an aid is confirmed
    by the appellants health care providers, the institution where he is currently
    detained should take all available steps to provide the appropriate mattress.

[41]

I note that the appellants statutory
    release date is October 12, 2013.

[42]

In all these circumstances, I see no
    basis for appellate interference with the sentence imposed.

C.      Disposition

[43]

Accordingly, for the reasons given, I
    would dismiss the conviction appeal.   I would grant leave to appeal sentence,
    but would also dismiss the sentence appeal.

Released:

AUG 1 2013                                     E.A.
    Cronk J.A.

EAC                                                I
    agree John Laskin J.A.

I
    agree Janet Simmons J.A.


